Citation Nr: 1439887	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the rating period on appeal, the right knee disability has been manifested by subjective complaints of complaints of pain, swelling, locking, catching, and giving way; objective findings include flexion to no worse than 95 degrees even with pain and following repetition, extension to no worse than 5 degrees even with pain and following repetition, and no ankylosis, instability, subluxation, laxity on ligament testing; or meniscal abnormalities and X-ray findings of arthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In January 2010, the Veteran filed a claim for an increased rating.  He asserts that the manifestations of his right knee disability - which include decreased and painful range of motion, lost muscle mass in the right leg, daily swelling, need to sit periodically due to pain, daily medication for pain and swelling, and need for a total knee replacement - warrant a higher rating.  He also avers that the pain and limitation of function of his right knee disability constitute a serious disability under 38 C.F.R. § 4.40.  

He underwent a partial medial meniscectomy and microfracture of the medial femoral condyle in December 2009 and is in receipt of a 100 percent rating for the right knee from December 2009 to February 2010.  Therefore, that period is not on appeal and will not be considered herein.  

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In this case, after a review of the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for the right knee disability.  

Turning to the evidence most pertinent to the rating period on appeal, private treatment records show that the Veteran sought treatment for worsening knee pain in September 2009, including pain when he got out of his truck.  He also reported stiffness, swelling, locking, and catching.  On physical examination, there was tenderness over the medial joint line and flexion was to 95 degrees.  An x-ray study showed degenerative change and flattening of the medial femoral condyle.  

An October 2009 MRI study indicated an avascular necrosis lesion in the knee.  The doctor injected the knee with medication, noting that the Veteran had been taking Celebrex and that his pain level was at a 6 out of 10 in severity.  The doctor stated that he could begin riding a bicycle and rehabilitating the knee, but that if the symptoms did not lessen, they would proceed with surgery.  Ultimately, as noted above, the Veteran underwent a partial medial meniscectomy and microfracture of the medial femoral condyle in December 2009.  The post-operative diagnosis was avascular necrosis and medial meniscus tear of the right knee.  

The Veteran was afforded a VA examination in March 2010.  He reported weakness, swelling, giving way, locking, tenderness, and pain, with pain and swelling after several hours of standing and/or walking.  He denied stiffness, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups occurring as often as 3 times per day, lasting for continuous hours, with pain at a level of 8 out of 10.  Flare-ups were precipitated by physical activity, including standing and walking.  During flare-ups, he experienced trouble bending and difficulty with standing and walking, with an inability to stand or walk for a prolonged period of time due to pain.  In the past year, he stated he had missed 60 days of work after his December 2009 knee surgery.   

On physical examination in March 2010, there was effusion, tenderness, and popping of the right knee.  There were no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation.  There was no locking pain, genu recurvatum, crepitus, or ankylosis.  Flexion was to 100 degrees and extension to 5 degrees, with pain at the end of range of motion.  Range of motion remained the same after repetition, with no additional degree of limitation.  

However, the VA examiner noted that joint function was additionally limited following repetition by pain, and that it was not additionally limited due to fatigue, weakness, lack of endurance, or incoordination.  The VA examiner noted that he was unable to perform stability tests because the Veteran's knee was very sore and sensitive.  The examiner concluded that the objective factors of the right knee disability were tenderness, swelling, and loss of motion, and stated that the effect of the disability on his occupation was moderately impaired due to decrease of motion and pain, with no effects on his daily activity.  

The Veteran was afforded another VA examination in July 2011.  He stated that his December 2009 surgery had helped his symptoms for two months, but that they had since returned.  He reported that medication provided two hours of pain relief.  He also reported giving way, pain, stiffness, weakness, warmth, swelling, and tenderness.  He denied instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusion.  He also denied flare-ups.  He stated he was able to stand more than 1, but less than 3, hours, and able to walk 3 to 5 miles.  

On physical examination in July 2011, there was bony joint enlargement and crepitus.  There were no clicks or snaps, grinding, instability, or patellar or meniscal abnormality.  Flexion was to 130 degrees and extension was to 0 degrees, with no objective evidence of pain with active motion.  However, the VA examiner did observe objective evidence of pain following repetitive motion, but stated that, due to guarding, he was unable to test and determine whether there were additional limitations after 3 repetitions of range of motion.  There was no ankylosis.  

Lachman's, drawer, pivots, McMurray, valgus, varus, and grind testing were all negative, and there was no instability.  The right quadriceps muscle measured 40.5 cms, while the left measured 41 cms.  An X-ray revealed mild degenerative changes in the right knee involving the medial and patellofemoral joint compartments.  The VA examiner noted that the knee disability had significant effects on the Veteran's occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  With regard to daily activities, the knee disability would have severe effects on chores, shopping, exercise, sports, recreation, dressing, and toileting; moderate effects on traveling, bathing, grooming, and driving; and mild effects on feeding.  

On the question of whether the Veteran is entitled to a higher rating for his right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

As noted above, the knee disability is rated as 20 percent disabling under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 95 degrees on the right throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Although the 2011 VA examiner was unable to test repetitive motion due to guarding, the Board notes that the initial flexion measurement of 130 degrees was greater than that observed at the 2010 VA examination, indicating improvement in motion and suggesting that, even after repetition, the flexion measurement would not meet the criteria of a higher rating category.  

Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 20 percent under DC 5260 for the knee disability for any period, as the currently assigned 20 percent rating accounts for the Veteran's painful motion.  

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had extension to no worse than 5 degrees throughout the rating period on appeal, even with pain and after repetition.  As the criteria for only a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have been met or more nearly approximated during the rating period on appeal, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 20 percent under DC 5261 for the knee disability for any period.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have consistently shown arthritis.  However, the weight of the evidence demonstrates that the criteria for an increased rating under DC 5003 have not been met.  The flexion and extension measurements of the knee do not meet the minimum criteria for compensable evaluations under DCs 5260 and 5261, respectively.  As noted above, flexion has been no worse than 95 degrees, and extension has been no worse than 5 degrees.  Moreover, the evidence does not show, nor has the Veteran contended, that there have been any incapacitating exacerbations (aside from the period following his 2009 surgery, during which time he was awarded a 100 percent rating).  In any case, the maximum possible rating available under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an increased rating is not warranted under DC 5003.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint.  Although the Veteran contends that a knee replacement has been recommended, there is no evidence he has undergone such a procedure, so DC 5055 is also inapplicable.  

Next, the Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's knee disability, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

He has denied instability and subluxation throughout the rating period on appeal, and ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At the 2011 VA examination, drawer signs and Lachman's tests were negative, providing highly probative medical evidence against this claim.  Thus, in light of the negative findings on ligament testing and Veteran's denial of instability and subluxation, the criteria for rating in excess of 20 percent under DC 5257 have not been met.  

DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under DC 5259.  Therefore, although the Veteran underwent a partial meniscectomy, DC 5259 does not allow for a higher evaluation for the knee disability.  

DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran has reported symptoms of locking, pain, and effusion, the 2011 VA examiner found no meniscal abnormalities.  Moreover, the highest available rating under this code is 20 percent.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension to a compensable degree or flexion to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

Next, as noted above, X-ray studies have demonstrated the presence of arthritis; however, the Veteran has denied instability and ligament testing has been negative.  Therefore, the Board finds that the weight of the evidence is against the grant of separate ratings under DCs 5003 and 5257 for knee arthritis and instability. 

The Board has considered the Veteran's statements that his knee disability is worse and should be considered severely disabling under 38 C.F.R. § 4.40, as well as his report of flare-ups of pain.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, swelling, locking, and giving way.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 15 degrees, extension limited to 30 degrees, severe instability, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 30 percent, rating under the rating criteria for the knee.  

Despite the Veteran's contention of a debilitating knee disability, the currently-assigned 20 percent rating indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his knee disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria (in excess of 20 percent).  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for the knee disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has also considered whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran is service-connected only for the right knee disability.  His symptoms include pain, swelling, locking, catching, and giving way with objective findings of flexion to no worse than 95 degrees even with pain and following repetition, extension to no worse than 5 degrees even with pain and following repetition, but no ankylosis, instability, subluxation, laxity on ligament testing; or meniscal abnormalities, and X-ray findings of arthritis.  These symptoms are contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.

Specifically, the right knee limitation of motion and painful motion due to arthritis directly corresponds to the schedular criteria under DC 5261, which also incorporates various orthopedic factors that limit motion or function of the knee such as crepitus and swelling.  The assessment of instability and subluxation (locking, catching, giving away) corresponds to the criteria in DC 5257.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Therefore, the schedular rating criteria specifically provide for ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. 202 (1995).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014)

Next, the Board has considered the issue of whether unemployability (a total rating based on individual unemployability due to service-connected disabilities, or TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran has reported that he had to work through his knee pain because he needed to provide for his family, he has not indicated that he is unable to work due to his knee disability (nor does the evidence of record suggest this). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, a February 2010 letter outlined the criteria for establishing an increased rating claim.  It also provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence he must submit, and what information and evidence would be obtained by VA.  The letter also described how VA determines ratings and effective dates.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  He has been afforded an adequate examination on the issue of an increased rating for the knee disability.  

At both the 2010 and 2011 VA examinations, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of a x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


